October 19.
Judge Biiooke,
delivered the opinion of the court, consisting of judges Brooke, Coalter and Green.*
It appearing that no person was authorised to receive the legacy, and it not appearing affirmatively, that the executor or his testator’s estate, received interest on the fund out of which the legacy was payable, under the authority of the case of Cavendish vs. Fleming, in this court, the court affirms the decree.

 Judge Green had been appointed by the executive to fill the vacancy occasioned by the death of judge Roane.